Citation Nr: 1720600	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for left wrist carpal tunnel syndrome.

2. Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis with heel spur.

3. Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis with heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer

INTRODUCTION

The Veteran had verified active duty service from October 1988 to October 2010; the record indicates she had a prior period of active service from September 1987 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In pertinent part, the January 2011 rating decision granted service connection for left and right wrist carpal tunnel syndrome, and assigned separate 10 percent disability ratings, effective November 1, 2010.  The January 2011 rating decision also granted service connection for bilateral plantar fasciitis with heel spurs and assigned a noncompensable rating, effective November 1, 2010.  In her February 2012 substantive appeal, the Veteran indicated she was only appealing the ratings of her service-connected eczema, bilateral plantar fasciitis with heel spurs, and left wrist carpal tunnel syndrome.  An August 2012 rating decision increased the rating for left wrist carpal tunnel syndrome to 40 percent, effective November 1, 2010, and increased the ratings for bilateral plantar fasciitis to 10 percent, effective November 1, 2010.  However, as these increases do not represent the maximum benefits sought, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2015, the Board remanded this case for additional development.  As that development is now complete, it returns to the Board for appellate review.


FINDINGS OF FACT

1. Since November 1, 2010, the Veteran's left wrist carpal tunnel syndrome has not been manifested by complete paralysis of the median nerve.

2. Since November 1, 2010, the Veteran's left foot plantar fasciitis with heel spurs have not been manifested by moderately severe symptoms.

3. Since November 1, 2010, the Veteran's right foot plantar fasciitis with heel spurs have not been manifested by moderately severe symptoms.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for left wrist carpal tunnel syndrome since November 1, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2016).

2. The criteria for a rating in excess of 10 percent for left foot plantar fasciitis with heel spur since November 1, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).

3. The criteria for a rating in excess of 10 percent for right foot plantar fasciitis with heel spur since November 1, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

The Board remanded the case in January 2015 to afford the Veteran new VA examinations.  The Veteran was afforded VA examinations of his service-connected disabilities in April 2015.  The April 2015 VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board finds that the Veteran has been provided an adequate VA examination of his service-connected bilateral plantar fasciitis with heel spurs that accurately considers all the evidence of record.  Thus, the RO has substantially complied with the Board's January 2015 remand with respect to the 
Veteran's claim for an increased rating for his service-connected disabilities on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2016).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Left Wrist Carpal Tunnel Syndrome

The Veteran's service-connected left wrist carpal tunnel syndrome is rated under Diagnostic Code (DC) 8515.  38 C.F.R. § 4.124a, DC 8515 (2016).  Under DC 8515 for disability of the median nerve, for moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a, DC 8515 (2016).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016). 

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  

The Veteran's July 2011 VA treatment record and her April 2012 VA examination show that she is right hand dominant.  Thus, her left wrist carpal tunnel syndrome is considered her minor hand for rating purposes.

The Veteran's July 2010 VA examination shows that she reported developing bilateral wrist pain on or about 2008 after repetitive use.  She also reported 4-5/10 sharp pain with numbness and tingling going into the thumb, index finger, and middle finger 3 to 4 times per week during normal daily activity.  She reported that symptoms usually subside in 10 to 15 minutes after activity.  She also reported that pain is alleviated by treatment with occupational therapy, fluid therapy 6 times every other day, patch of iontophoresis 6 times every other day, heat mitten every other day, and bio-heat cream every day.  She reported no history of surgery and no use corrective or assistive devices, except for bilateral wrist splints.  The Veteran denied any dislocation, subluxation inflammatory arthritis, or prosthesis.  Her activities of daily living remained intact and her limitations/effects of her condition on her daily activities and occupation included difficulty in typing, writing activities, and repetitive use.  

Upon examination, the July 2010 VA examiner noted that ankylosis of the wrists was not present.  The Veteran's range of motion was not affected by habitus or other factors.  The only objective findings of the wrists were plus tender to palpation bilateral wrists, pain on Tinel and Phalen bilateral wrists.  The Veteran's range of motion of her wrists were Palmar flexion, 80 degrees bilateral; dorsiflexion, 70 degrees bilateral; radial deviation, 20 degrees bilateral; ulnar deviation, 45 degrees bilateral.  The VA examiner noted the Veteran's pain as 3-4/10 through all range of motion bilateral wrists.  The VA examiner diagnosed the Veteran with bilateral carpal syndrome. 

In her March 2011 statement, the Veteran reported that she experienced frequently severe pain in her left wrist and hand, and that she often is unable to open her left hand.  She further reported that she must manually use her right hand to open her left hand.  She also reported that her doctor recommended that she receive injections in her left wrist.

The Veteran's July 2011 VA treatment records from the VA Medical Center in Shreveport, Louisiana show that she reported pain to her bilateral wrists with the left being worse than the right.  The Veteran also reported morning numbness and tingling in both hands, with the left worse than the right.  The Veteran reported that she had previously received multiple (2) injections for pain in the last year for her carpal tunnel syndrome.  Upon examination, the VA provider noted that the Veteran was positive for thenar atrophy bilateral; grind, left thumb; and finkelsteins, left thumb.  The VA provider further noted that the Veteran presented with normal sensation not consistent with carpal tunnel syndrome.  However, the VA provider noted that the Veteran does have symptoms consistent with possible left radial tenosynovitis.  The Veteran was fitted with a custom left thumb spica splint for day/night use.  

A November 2011 VA treatment report shows that the Veteran reported numbness in both hands, the left being worse than the right.  The VA provider noted that a mildly abnormal nerve conduction study showed prolongation of the distal latency of the left median nerve, suggestive of carpal tunnel syndrome. 

A January 2012 VA treatment record shows that the Veteran tolerated sensory testing at the Orthopedic Hand Clinic without complaint.  The VA provider noted that the Veteran showed diminished light touch to dorsal left hand midline to ulnar border.  The VA provider noted that all other areas tested normal.  

A March 2012 VA treatment record shows the Veteran reported pain localized to the thumb, index finger, and long finger.  The Veteran also reported associated weakness with gripping objects.  The VA provider noted the Veteran's left hand mild thenar atrophy, tinels, phalens, decreased grip strength, decrease sensation in median nerve distribution, and normal radial and ulnar motor and sensory function.  The VA provider also noted that radiographic findings revealed carpal tunnel syndrome in the left hand. 

The Veteran's April 2012 VA examination report shows that the Veteran reported that she has to wear her left wrist brace all the time and that her right wrist is much better than her left.  The Veteran also reported left wrist symptoms of moderate, intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  The Veteran's muscle strength testing showed left wrist flexion and extension of 5/5.  The VA examiner noted that the Veteran did not have muscle atrophy, but did have decrease sensation testing for light touch in her left hand/fingers.  The VA examiner also noted the Veteran's special tests for median nerve evaluation showed that she was positive for Phalen's sign and Tinel's sign.  The VA examiner further noted that the Veteran's left hand was normal for radial nerve but showed severe, incomplete paralysis for the median nerve.  The VA examiner also noted that the Veteran left hand was normal for Ulnar nerve, Musculocutaneous nerve, Circumflex nerve, Long thoracic nerve, Upper radicular group, Middle radicular group, and Lower radicular group.

The VA examiner noted that the Veteran constantly wears an assistive device (brace) for her carpal tunnel syndrome (left greater than right).  The VA examiner also noted the Veteran's decreased left hand grip, as well as her electromyography (EMG) studies which showed abnormal left upper extremities. 

An August 2012 VA treatment record shows that the Veteran reported numbness in her first four digits of the left hand for one month.  The Veteran also reported that the splint was no longer helping.  

The Board finds that since November 1, 2010, the Veteran's left wrist carpal tunnel syndrome was manifested by severe, incomplete paralysis of the median nerve.  
Despite the Veteran's reporting of pain, weakness, numbness, and tingling in the upper left extremities, her reports of VA examination and treatment since July 2010 have consistently shown normal muscle strength with no muscle atrophy, but with some decreased sensation.  

The Veteran's July 2010 VA examination revealed bilateral carpal tunnel syndrome.  The VA examiner noted that ankylosis of the wrists were not present.  The VA examiner also noted the Veteran's range of motion in her wrists, which was not affected by habitus or other factors.  

The Veteran's November 2011 VA treatment record showed that her nerve conduction study revealed prolongation of the distal latency of the left median nerve, suggestive of carpal tunnel syndrome.  Her January 2012 VA treatment record showed diminished light touch to her dorsal left hand midline to ulnar border, with all other areas testing normal.  Her March 2012 VA treatment record showed weakness in gripping objects and left hand mild thenar atrophy, tinels, phalens, decreased sensation in median nerve distribution, and normal radial and ulnar motor and sensory function.  

The Veteran's April 2012 VA examination showed moderate, intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  Her muscle strength testing showed left wrist flexion and extension of 5/5.  The VA examiner noted that she did not have muscle atrophy but did have decreased sensation testing for light touch in her left hand/fingers.  The VA examiner also noted that her left hand was normal for radial nerve, but showed severe, incomplete paralysis for the median nerve.  Thus, the Veteran's assigned 40 percent rating is the highest rating available for her condition.  38 C.F.R. § 4.124a, DC 8515 (2016).  Accordingly, the Board finds that a rating in excess of 40 percent since November 1, 2010, is not warranted for the Veteran's service-connected left wrist carpal tunnel syndrome under DC 8515.  Id.

There is no evidence of record where the Veteran has been diagnosed with complete paralysis of the left wrist median nerve.  The Veteran's VA examination and treatment records consistently show her range of motion in her left hand and wrist as diminished but not completely paralyzed.  Thus, the next higher rating of 60 percent for her left wrist carpal tunnel syndrome under DC 8515, is not warranted.  Id. 

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Both the July 2010 and the April 2012 VA examiners identified only the left wrist median nerve as being affected by the Veteran's peripheral nerve disability, which has been diagnosed as carpal tunnel syndrome.  Moreover, the April 2012 VA examiner noted that the Veteran's left hand was normal for Ulnar nerve, Musculocutaneous nerve, Circumflex nerve, Long thoracic nerve, Upper radicular group, Middle radicular group, and Lower radicular group.  Thus, separate ratings for the Veteran's service-connected left wrist carpal tunnel syndrome are not warranted.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8513, 8514, 8516, 8517, 8518, 8519 (2016). 

Accordingly, the Board finds that a rating higher than 40 percent for the Veteran's service-connected left wrist carpal tunnel syndrome is not warranted at any time since November 1, 2010.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Bilateral Feet Plantar Fasciitis With Heel Spurs

The Veteran's left and right (bilateral) plantar fasciitis with heel spurs are rated under DC 5284 (foot injuries).  38 C.F.R. § 4.71a, DC 5284 (2016).  DC 5284 provides a disability rating of: 10 percent for moderate injuries of the foot; 20 percent for moderately severe injuries of the foot; and 30 percent for severe injuries of the foot.  Id.  While the Rating Schedule does not define the terms moderate, moderately severe, or severe, the Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2016).

The July 2010 VA examination showed that the Veteran reported developing bilateral foot pain on or about 2008 after doing a lot of prolonged walking and prolonged standing.  The Veteran reported current constant, throbbing, burning pain, 7-8/10, with no relief.  The Veteran reported that the pain was alleviated by treatment with Percocet and electronic shock treatment one time.  The Veteran reported not using corrective or assistive devices, except for orthotics.  The Veteran reported no history of surgery and denied any dislocation, subluxation, inflammatory arthritis or prosthesis.  She reported that her activities of daily living remained intact.  The Veteran also reported that her limitations/effects of condition on her daily activities and occupation included not being able to stand greater than 30 minutes, not being able to run, or walk greater than one block.

Upon examination, the July 2010 VA examiner noted that the objective findings of the feet are plus tender to palpation, plantar surfaces of bilateral feet.  The VA examiner also noted that the Veteran flinches on palpation of the bilateral feet.  The Veteran's Achilles tendons were aligned and there was no swelling of her feet.  The VA examiner diagnosed the Veteran with bilateral plantar fasciitis with bilateral heel spurs.  

The Veteran's May 2011 VA treatment records from the VA Medical Center in Shreveport, Louisiana show that the Veteran reported bilateral feet pain.  She described her bilateral feet pain as aching, sharp, radiating, and throbbing, with intermittent frequency (comes and goes).  The Veteran also reported that she takes medications to alleviate the pain, but that is it aggravated by bending, lifting, pushing/pulling, sitting, standing, and walking.  The Veteran also reported the effects of her bilateral pain on her emotions, physical activity, relationship with others, and her sleep.  The VA treatment provider noted that her X-rays revealed mild degenerative changes in her right foot and heel spur in her left foot. 

The Veteran's April 2012 VA examination shows that the Veteran reported that her foot pain is worsening and that she was given electric shock waves to her feet that helped her pain.  The VA examiner noted the Veteran's diagnosis of plantar fasciitis.  The VA examiner also noted that the Veteran did not present with Morton's neuroma (Morton's disease) and metatarsalgia, Hammer toe, Hallux valgus, Hallux rigidus, Pes cavus (claw foot), Malunion or nonunion of tarsal or metatarsal bones, or Bilateral weak foot.  The VA examiner did note the Veteran's constant use of assistive devices (shoe orthotics).  Diagnostic testing did not reveal abnormal findings (e.g., degenerative arthritis).  The VA examiner noted the Veteran's foot condition's impact on her ability to work, specifically her pain with walking and ambulates with antalgic gait.  

The Veteran's July 2012 VA treatment record shows that she reported painful heels of both feet for the last 10-11 months.  She related her pain to standing long periods and described it as sharp in nature.  The VA provider noted pain and tenderness with palpation of the plantar heel at the medial aspect with no clinical signs of swelling or infection.  The VA provider noted his provisional diagnosis of bilateral heel spur syndrome.  

Another July 2012 VA treatment record shows mild tenderness with palpation of the plantar heel bilaterally at the medial calcaneal tubercle.  The Veteran reported about 15% to 20% improvement since her last visit and the VA provider noted her slowly improving heel spur.

A January 2013 VA treatment record shows that the Veteran reported utilizing orthotics that have continued to give her great relief of bilateral heel pain symptoms.  The VA provider noted the Veteran's negative tenderness with palpation of the plantar heel bilaterally at the medial calcaneal tubercle.  The VA provider also noted that the Veteran's heel spur appears to have satisfactorily resolved with the use of orthotic care. 

A September 2013 VA treatment record shows that the Veteran reported that her bilateral feet pain level was not acceptable/tolerable and that it was acute pain.  The Veteran also described the pain as aching, radiating, shooting, throbbing, with constant frequency (present most of the time).  The Veteran reported that medications alleviate the pain however, sleeping, standing, and walking aggravate the pain.  She also reported that the pain affects her concentration.  The VA provider noted that the Veteran reported that her feet were bothering her a lot and that they felt like they were "on fire."  The VA provider noted that the Veteran had not had testing for nerves in her feet. 

In a September 2013 statement, the Veteran reported that her bilateral plantar fasciitis with heel spurs is getting worse.  She reported that the pain now starts with standing less than two minutes (about one minute) and the intensity of the pain has increased and the throbbing sensation has intensified.  

In a November 2013 statement, a friend of the Veteran reported that she has witnessed the Veteran complaining of pain in both feet since the Veteran returned home in 2010, but that in the last 15 months, these complaints have greatly increased.  The Veteran's friend also reported that she has observed the Veteran not being able to stand on both feet for any time and that by her estimate, the Veteran cannot stand on both feet for one or two minutes without complaining of pain in her feet.  She also reported that she has witnessed seeing the Veteran constantly shift her weight from one foot to the other.

A January 2014 VA treatment record shows that the Veteran reported bilateral heel pain for 3 years.  The VA provider noted her bilateral heel spur diagnosis, as well as her use of night splints and TENS unit for management of chronic pain. 

A March 2014 VA treatment record shows that the Veteran reported bilateral heel pain and the use of night splints, orthotics, and TENS unit for relief.  The VA provider noted very minimal tenderness with palpation of the plantar heel at the medial aspect, with no clinical signs of swelling or infection.  The VA provider also noted the Veteran's provisional diagnosis of bilateral heel spur syndrome with appears slowly improving.  

The April 2015 VA examination report shows that the Veteran reported current symptoms of burning and stinging of the entire right foot.  She also reported heel pain on the outside of both heels, worse with standing and sitting long periods of time.  The Veteran also reported forefoot pain.  

Upon examination, the VA examiner noted that the Veteran has bilateral hallux valgus and hammer toes.  The VA examiner also noted that the Veteran's midfoot is nontender to palpation and that both heels are tender.  The VA examiner also noted that the Veteran's sensation was intact with vibration and fine touch in both feet.  The VA examiner also noted the Veteran's pain in the MTP joints with tiptoeing, which the examiner noted is consistent with Hallux valgus and hammertoes.  The VA examiner noted the Veteran's pain with heel walk, which the examiner also noted is consistent with her diagnosis of bilateral plantar fasciitis.  The VA examiner noted that there was not a current right heel spur but there was a current left heel spur noted on x-rays.  

The VA examiner noted the x-ray findings of likely claw toe (digits 2 through 5, bilateral feet); bilateral hallux valgus; tiny left calcaneal plantar spur; borderline pes planus, right foot; and minimal degenerative joint disease (DJD), bilateral feet.  

The April 2015 VA examiner changed the Veteran's previous diagnosis of right and left plantar fasciitis with heel spur to bilateral plantar fasciitis with tiny left heel spur.  The VA examiner also diagnosed the Veteran with mild or moderate bilateral hallux valgus and Hammer toe (bilateral 3rd, 4th, and little toes); however, she opined that these new and separate conditions are unrelated to plantar fasciitis and heel spur because plantar fasciitis and heel spur affect the midfoot and the heel, whereas hallux valgus and hammertoes affect the forefoot.  

The VA examiner also diagnosed the Veteran with DJD of the bilateral midfoot and MTP joints; however, she opined that the Veteran's DJD of the feet is related to aging changes. 

The VA examiner noted a negative examination for radiculopathy, peripheral neuropathy, plexopathy or myopathy or the bilateral lower extremities or back as noted by EMG done in April 2015.

The VA examiner also noted that the Veteran's x-rays of the bilateral feet show borderline pes planus of the right foot; however, the VA examiner further noted that a borderline condition is not indicative of definite diagnosis of pes planus.  The VA examiner explained that plantar fasciitis is the condition of the fascia or tendons of the feet, which is not synonymous with pes planus, which is flattening of the arch of the foot. 

Regarding the Veteran's flatfoot (pes planus), the VA examiner noted that she reported pain on the use of both feet.  The VA examiner also noted that the Veteran did not report pain on manipulation of both feet, nor did her feet indicate swelling or present with characteristics of callouses.  The VA examiner also noted that the Veteran's feet did not present with extreme tenderness of the plantar surfaces, decreased longitudinal arch height of her feet on weight-bearing, objective evidence of marked deformity of her feet, marked pronation of her feet, weight-bearing line falling over or medial to the great toe, lower extremity deformity (other than pes planus) causing alteration of the weight-bearing line, "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel), marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of her feet. 

The April 2015 VA examiner also noted that the Veteran did not present with Morton's neuroma (Morton's disease) and metatarsalgia, Hallux rigidus, Acquired pes cavus (clawfoot), or Malunion or nonunion of tarsal or metatarsal bones.  The VA examiner also noted the Veteran's bilateral heel spurs (mild), and commented that the Veteran wears orthotics for her bilateral heel spur syndrome. 

The VA examiner also diagnosed, based on X-ray results, the Veteran with degenerative joint disease (DJD), bilateral mid-feet.  However, the VA examiner opined that the Veteran's DJD, bilateral feet was not due to her service-connected condition but rather was age-related.

The VA examiner also opined that the Veteran has a likely claw toe in digits 2 through 5 of the bilateral feet and bilateral hallus valgus.  However, the VA examiner further opined that the Veteran's likely claw toe is unrelated to her service-connected bilateral plantar fasciitis or heel spurs.  The VA examiner explained that claw toe and hallux valgus affect the toes of the foot, not the plantar fascia nor the heel. 

The Board has considered the Veteran's disability under DC 5284, for other foot injuries.  Under DC 5284, a moderately severe foot disability may warrant a 20 percent rating.  38 C.F.R. § 4.71(a), DC 5284 (2016).  The Board relies heavily on the probative opinions provided by the VA examiners, specifically noting that the Veteran's disability only constituted moderate foot disability, which under the same diagnostic code equates to no more than a 10 percent rating.  While the Veteran has complained of constant, aching, radiating, and throbbing feet pain, the Board finds that the symptomatology described does not rise to the level of moderately severe.  The Veteran's VA examination and treatment reports since November 1, 2010 consistently show no swelling of her feet nor dislocation.  She has managed her pain with medication, assistive devices (orthotics), and one electric shock wave's treatment.  Her tendons have remained aligned.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted, under DC 5284.

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Codes 5277, 5278, 5279, 5281, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).
With respect to the Veteran's diagnosed Hallus valgus, the Board finds that a separate rating is not warranted under DC 5280.  38 C.F.R. § 4.71(a), DC 5280 (2016).  DC 5280 assigns a 10 percent rating for Hallus valgus, unilateral, severe, if equivalent to amputation of the great toe, and a 10 percent rating for operated with resection of the metatarsal head.  Id. 

The objective evidence of record has not shown the Veteran's Hallus valgus as severe, equivalent to amputation of the great toe or operated with resection of the metatarsal head.  Id.  Moreover, the April 2015 VA examiner opined that the Veteran's Hallux valgus is unrelated to her service-connected bilateral plantar fasciitis and heel spurs because plantar fasciitis and heel spurs affect the midfoot and the heel, whereas hallux valgus affects the forefoot.  

With respect to the Veteran's diagnosed Hammer toe, the Board finds that a separate rating is not warranted under DC 5282.  38 C.F.R. § 4.71(a), DC 5282 (2016).  DC 5282 assigns a noncompensable rating for Hammer toe, single toes, and a 10 percent rating for all toes, unilateral without claw foot.  Id. 

The objective evidence of record has not shown that all of the Veteran's toes, unilateral without claw foot, are Hammer toe.  The April 2015 VA examiner noted that the Veteran's 3rd, 4th, and little toes were hammer toe.  Moreover, the April 2015 VA examiner opined that the Veteran's Hammer toe is unrelated to her service-connected bilateral plantar fasciitis and heel spurs because plantar fasciitis and heel spurs affect the midfoot and the heel, whereas hammer toe affects the forefoot.  

With respect to the Veteran's borderline pes planus in her right foot, the Board finds that a separate rating is not warranted under DC 5276, Flatfoot, Acquired.  38 C.F.R. § 4.71(a), DC 5276 (2016).  DC 5276 assigns a noncompensable rating for mild pes planus, symptoms relieved by built-up shoe or arch support; a 10 percent rating for moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; a 20 percent rating for severe, unilateral and 30 percent for severe, bilateral, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; a 30 percent rating, pronounced, unilateral, and a 50 percent rating for pronounced, bilateral, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

The April 2015 VA examiner noted that the Veteran did not report pain on manipulation of both feet, nor did her feet indicate swelling or present with characteristics of callouses.  The VA examiner also noted that the Veteran's feet did not present with extreme tenderness of the plantar surfaces, decreased longitudinal arch height of her feet on weight-bearing, objective evidence of marked deformity of her feet, marked pronation of her feet, weight-bearing line falling over or medial to the great toe, lower extremity deformity (other than pes planus) causing alteration of the weight-bearing line, "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel), marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of her feet.  

The April 2015 VA examiner further noted that a borderline condition is not indicative of definite diagnosis of pes planus.  The VA examiner explained that plantar fasciitis is the condition of the fascia or tendons of the feet, which is not synonymous with pes planus, which is flattening of the arch of the foot.

With respect to the Veteran's diagnosed degenerative joint disease (DJD), the Board finds that a separate rating is not warranted under DC 5003, Arthritis, degenerative.  38 C.F.R. § 4.71(a), DC 5003 (2016).  The April 2015 VA examiner opined that the Veteran's DJD was due to her age, and not her service-connected bilateral plantar fasciitis with heel spurs. 

Accordingly, the Board finds that a rating higher than 10 percent for the Veteran's service-connected bilateral plantar fasciitis with heel spurs is not warranted at any time since November 1, 2010.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 40 percent for left wrist carpal tunnel syndrome is denied.

An initial rating in excess of 10 percent for left foot plantar fasciitis is denied.

An initial rating in excess of 10 percent for right foot plantar fasciitis with heel spurs is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


